Citation Nr: 1511105	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for headache, uncertain etiology, claimed as migraines.

2.  Entitlement to an initial compensable rating for left knee medial meniscus tear prior to April 27, 2012, and a rating higher than 10 percent from that date.

3.  Entitlement to an initial compensable rating for onychomycosis.

4.  Entitlement to an initial compensable rating for status post right shoulder rotator cuff repair prior to April 27, 2012, and a rating higher than 10 percent from that date.

5.  Entitlement to service connection for a disability manifested by numbness and tingling in both hands, to include Raynaud's syndrome.

6.  Entitlement to an initial compensable rating for right thumb tendonitis.

7.  Entitlement to an initial compensable rating for right first metatarsal phalangeal joint degenerative joint disease (DJD).

8.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted entitlement to service connection for headache, uncertain etiology, claimed as migraines, left knee medial meniscus tear, onychomycosis, status post right shoulder rotator cuff repair, right thumb tendonitis, right first metatarsal phalangeal DJD, and GERD.  The RO assigned noncompensable ratings for each of these disabilities and the Veteran timely appealed the initial ratings assigned.  The RO also denied entitlement to service connection for Raynaud's syndrome and the Veteran appealed this determination as well.  The service connection claim has been recharacterized as entitlement to service connection for a disability manifested by numbness and tingling of the hands, to include Raynaud's syndrome, for the reasons indicated below.

In December 2012, the RO increased the ratings for the left knee and right rotator cuff disabilities to 10 percent, effective April 27, 2012, creating staged ratings as indicated on the title page.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for a disability manifested by numbness and tingling of the hands, to include Raynaud's syndrome, and entitlement to initial compensable ratings for right thumb tendonitis, right first metatarsal phalangeal joint DJD, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial compensable rating for headache, uncertain etiology, claimed as migraines, on the record at the Board hearing.

2.  On August 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial compensable rating for left knee medial meniscus tear on the record at the Board hearing.

3.  On August 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial compensable rating for onychomycosis on the record at the Board hearing.

4.  On August 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial compensable rating for status post right shoulder rotator cuff repair on the record at the Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial compensable rating for headache, uncertain etiology, claimed as migraines, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial compensable rating for left knee medial meniscus tear have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to initial compensable rating for onychomycosis have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial compensable rating for status post right shoulder rotator cuff repair have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the beginning of the August 2014 Board hearing, the Veteran indicated that he wished to his appeal as to the claims for initial compensable ratings for migraine headaches, left knee disability, onychomycosis, and right shoulder disability.  Hearing Transcript, at 2.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


ORDER

The appeal of the denial of the claim for entitlement to an initial compensable rating for headache, uncertain etiology, claimed as migraines, is dismissed.

The appeal of the denial of the claim for entitlement to an initial compensable rating for left knee medial meniscus tear is dismissed.

The appeal of the denial of the claim for entitlement to an initial compensable rating for onychomycosis is dismissed.

The appeal of the denial of the claim for entitlement to service connection for status post right shoulder rotator cuff repair is dismissed.


REMAND

Although the Veteran indicated at one point that he was claiming entitlement to service connection for a disability manifested by numbness and tingling of the left hand, he stated during the Board hearing that he had such symptoms in both hands.  Hearing Transcript, at 5-6.  The issue has been recharacterized accordingly.  In addition, although the Veteran claimed entitlement to service connection for Raynaud's syndrome, the characterization of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore recharacterized the issue more broadly. 

The Veteran claims that he has numbness and tingling of the hands due to exposure to cold temperature in the waters near Alaska where he was stationed.  Significantly, the Veteran was awarded the Distinguished Flying Cross for rescuing a man and his son in the waters near Alaska.  The Veteran's testimony is competent, credible, and consistent with the circumstances of his service.  The physician's assistant who conducted the January 2008 VA examination, however, diagnosed only, "Subjective Raynaud's phenomenon, left hand."  The physician's assistant did not, however, explain why the diagnosis was "subjective" and did not offer an opinion as to the etiology of this disorder, to include whether it was related to the Veteran's in-service cold water and weather exposure.  A new VA examination by a physician is therefore warranted to address this question. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, the Veteran stated during the Board hearing that he had difficulty understanding the questions posed by the physician's assistant who conducted the April 2012 VA examination, which related to the severity of his right thumb disability, right first metatarsal phalangeal disability, and GERD.  Hearing transcript, at 23.  He also indicated that some of his disabilities had worsened since the April 2012 VA examination.  The Board finds the Veteran's testimony in this regard to be credible, and a new VA examination with regard to the severity of these disabilities by a physician is therefore warranted.

Accordingly, the claims for service connection for a disability manifested by numbness and tingling of the hands, to include Raynaud's syndrome, and initial compensable ratings for right thumb tendonitis, right first metatarsal phalangeal joint DJD, and GERD are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician as to the nature and etiology of any disability underlying the symptoms of numbness and tingling in his hands, to include Raynaud's syndrome.  All necessary tests should be conducted.

The claims file must be sent to the physician for review.

The physician should first indicate all diagnoses relating to the symptoms of numbness and tingling in the hands.  Then, as to any such diagnosed disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the Veteran's exposure to cold water and weather in and near Alaska during service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and the Board has found his testimony as to cold water and weather exposure to be credible and consistent with the circumstances of his service.

2.  Schedule the Veteran for a VA orthopedic examination by a physician as to the severity of his right thumb tendonitis and right first metatarsal phalangeal joint DJD.  All necessary tests should be conducted.

The claims file must be sent to the physician for review.

The physician should conduct an examination in accordance with the current VA disability benefits questionnaire or worksheet.

3.  Schedule the Veteran for a VA gastrointestinal  examination by a physician as to the severity of his GERD.  All necessary tests should be conducted.

The claims file must be sent to the physician for review.

The physician should conduct an examination in accordance with the current VA disability benefits questionnaire or worksheet.

4.  After the above development has been completed, readjudicate the claims for service connection for a disability manifested by numbness and tingling of the hands, to include Raynaud's syndrome, and initial compensable ratings for right thumb tendonitis, right first metatarsal phalangeal joint DJD, and GERD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


